Title: From Thomas Jefferson to William Knox, 19 August 1792
From: Jefferson, Thomas
To: Knox, William



Dear Sir
Monticello in Virginia Aug. 19. 1792

Your favor of May 28. has come to my hands at this place. At that date you could not have recieved mine written at the close of the last session of Congress. That of May 13. 1791. the reciept of which you acknolege had informed you that it would not be in my power to keep up a close correspondence with the consuls, but that I still wished they should punctually and constantly make such communications to me as might be useful or guide the conduct of the government. I have at the close of each session of Congress acknoleged to every Consul the reciept of his letters, have given him such instructions and information as circumstances required, accompanying them with a copy of the laws of the session, and have only written special letters when something special called for it. The present letter is occasioned by that paragraph in yours of May 28. wherein you desire that, if the act concerning Consuls should not have contained such a provision as to admit of your remaining in Ireland, that I would request the President to excuse your returning to America at least for a few months. Your letter is communicated to the President, and on this request I have only to say that as the Consulships of the U.S. have no salaries or perquisites for the support of those who hold them, they have been generally given to such persons as, being in commerce, or proposing to enter into it, have asked them with an expectation that they would be the means of enlarging their business, or at least give some distinction to their character either useful or agreeable. Under this view the government does not expect that the office should so far tie the holder to a constant presence at his residence as would be inconsistent with that business by which he is supported. The absence of a few months therefore which you desire, is perfectly under your own will; no doubt being entertained that if you should hereafter determine to make it perpetual, or even longer than your letter supposes, you will immediately on such determination give notice of it to government. I have the honor to be with great esteem Dr. Sir your most obedt. humble servt.

Th: Jefferson

